Case 3:20-cv-00401-JAG Document 41 Filed 10/20/20 Page 1 of 2 PagelD# 167

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

Richmond Division
KYRA CANNING,
Plaintiff,
Vv. Lead Civil Action No. 3:20-cv-401-JAG
WILLIAM SMITH, et al.,
Defendants.

 

JARROD BLACKWOOD, et al., individually
and on behalf of a class of similarly situated
individuals,

Consolidated Plaintiffs,

Vv.

JOHN/JANE DOES I-X et al.
Consolidated Defendants.

 

 

ORDER

This matter comes before the Court on the defendant William Smith’s motion to dismiss
the plaintiffs’ original complaint. (ECF No. 34.)

Rule 15(a) of the Federal Rules of Civil Procedure allows a party to file an amended
pleading “once as a matter of course” within “21 days after service of a motion under Rule 12(b).”
Here, Smith responded to the plaintiffs’ original complaint with a 12(b)(6) motion to dismiss.
(ECF No. 34.) The plaintiffs filed an amended complaint within 21 days of Smith’s motion. (ECF
No. 38.) Accordingly, the plaintiffs properly filed the amended complaint as a matter of course
and the Court accepts it as the operative complaint in this matter. See Fed. R. Civ. P. 15(a)(1).

See Young v. City of Mount Ranier, 238 F.3d 567, 572 (4" Cir. 2001) (“As a general rule, ‘an
Case 3:20-cv-00401-JAG Document 41 Filed 10/20/20 Page 2 of 2 PagelD# 168

999

amended pleading ordinarily supersedes the original and renders it of no legal effect.*” (quoting
In re Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d Cir. 2000)).

Because the plaintiffs filed the amended complaint after Smith’s motion to dismiss, the
Court DENIES AS MOOT Smith’s motion to dismiss. (ECF No. 34.) See Pettaway v. Nat'l
Recovery Sols., LLC, 955 F.3d 299, 303-04 (2d Cir. 2020) (holding “that when a plaintiff properly
amends her complaint after a defendant has filed a motion to dismiss that is still pending, the
district court has the option of either denying the pending motion as moot or evaluating the motion
in light of the facts alleged in the amended complaint”); see also Roncales v. County of Henrico,
No. 3:19cv234, 2019 WL 8112889, at *1 (E.D. Va. July 1, 2019) (denying as moot the defendants’
motion to dismiss upon granting the plaintiff's motion to amend her complaint).

Federal Rule of Civil Procedure 15(a)(3) provides the deadline for Smith to respond to the
plaintiffs’ amended complaint.

It isso ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date:2° October 2020
Richmond, VA Is/

hp
John A. Gibney, Jr. Ze 4 E
United States District Judge

 

 

 
